     Case 1:16-cr-00200-NONE-SKO Document 57 Filed 01/21/21 Page 1 of 2


 1   ALEKXIA TORRES STALLINGS
     DAVID A. TORRES, SBN 296418
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: lextorres@lawtorres.com

 5   Attorney for:
     EFRAIN VALENCIA
 6
                                    UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                      Case No. 1:16-cr-00200 NONE-SKO
10
                        Plaintiff
11

12
      EFRAIN VALENCIA,                               STIPULATION AND ORDER FOR
13                                                   BRIEFING SCHEDULE
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
16   DROZD, UNITED STATES DISTRICT COURT JUDGE; AND LAURA BERGER,
     ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, EFRAIN VALENCIA, by and through his attorney of record,
19   ALEKXIA TORRES STALLINGS, hereby submitting the following proposed order for a
20   briefing schedule regarding the Defendant’s request for Compassionate Release. Our office has
21   not received Mr. Valencia’s documents from Giles W. Dalby Correctional Institution.
22
     IT IS SO STIPULATED.
23                                                             Respectfully Submitted,
     DATED: January 20, 2021                                   /s/ Alekxia Torres Stallings___
24                                                             ALEKXIA TORRES STALLINGS
25                                                             Attorney for Defendant
                                                               EFRAIN VALENCIA
26

27   DATED: January 20, 2021                                   /s/Laura Jean Berger_____
                                                               LAURA JEAN BERGER
28
                                                     1
     Case 1:16-cr-00200-NONE-SKO Document 57 Filed 01/21/21 Page 2 of 2


 1                                                           Assistant U.S. Attorney
 2

 3
                                              ORDER
 4

 5

 6         IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:

 7

 8         Defendant’s/Petitioner’s Opening Brief: February 22, 2021

 9         Government/Respondent’s Opposition Brief: March 15, 2021
10         Defendant’s/Petitioner’s Rely (if any): March 22, 2021
11

12
     IT IS SO ORDERED.
13

14
        Dated:   January 21, 2021
                                                   UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
